Exhibit 10.3
 
CELANESE CORPORATION
2004 STOCK INCENTIVE PLAN
 
SIGN-ON RESTRICTED STOCK UNIT AWARD AGREEMENT
 
THIS AWARD AGREEMENT is made effective as of July 23, 2008 (the “Date of
Grant”), between Celanese Corporation (the “Company”) and Michael L. Summers
(the “Participant”).
 
R E C I T A L S:
 
WHEREAS, the Company has adopted the Plan (as defined below), the terms of which
are hereby incorporated by reference and made a part of this Award
Agreement; and
 
WHEREAS, the Compensation Committee (the “Committee”) has determined that it
would be in the best interests of the Company and its stockholders to grant to
the Participant a Sign-on Restricted Stock Unit Award, subject to the terms set
forth herein, which award shall constitute an “Other Stock-Based Award” pursuant
to Section 8 of the Plan;
 
NOW, THEREFORE, in consideration of the mutual covenants hereinafter set forth,
the parties agree as follows:
 
1.  Definitions.   Whenever the following terms are used in this Agreement, they
shall have the meanings set forth below. Capitalized terms not otherwise defined
herein shall have the same meanings as in the Plan.
 
(a) “Cause” shall mean (i) your willful failure to perform your duties hereunder
(other than as a result of total or partial incapacity due to physical or mental
illness) for a period of thirty (30) days following written notice by the
Company to you of such failure; (ii) conviction of, or a plea of nolo contendere
to, (x) a felony under the laws of the United States or any state thereof or any
similar criminal act in a jurisdiction outside the United States or (y) a crime
involving moral turpitude; (iii) your willful malfeasance or willful misconduct
which is demonstrably injurious to the Company; (iv) any act of fraud by you;
(v) any material violation of the Company’s code of conduct; (vi) any material
violation of the Company’s policies concerning harassment or discrimination;
(vii) your conduct that causes material harm to the business reputation of the
Company; or (viii) your breach of the Confidentiality and Non-Compete Covenants.
 
(b) “Good Reason” shall mean any of the following conditions which occurs
without your consent: (i) a material diminution in your base salary or annual
bonus opportunity; (ii) a material diminution in your authority, duties or
responsibilities (including status, offices, title and reporting requirements);
(iii) a material change in the geographic location at which you must perform
your duties; (iv) the failure of the Company to pay compensation or benefits
when due;, or (v) any other action or inaction that constitutes a material
breach by the Company of this letter agreement. The conditions described above
will not constitute “Good Reason” unless you provide written notice to the
Company of the existence of the condition described above within ninety
(90) days after the initial existence of such condition. In addition, the
conditions described above will not constitute “Good Reason” unless the Company
fails to remedy the condition within a period of thirty (30) days after receipt
of the notice described in the preceding sentence. If the Company fails to
remedy the condition within the period referred to in the preceding sentence,
you may terminate your employment with the Company for “Good reason” within the
next thirty (30) days following the expiration of the cure period.
 
(c) “Performance Target” shall mean progress towards, or achievement of, as
determined in the sole discretion of the Chief Executive Officer of the Company,
the following objectives:
 
(i) The implementation of the new HR global information system;
 
(ii) The establishment of a world class HR team;
 
(iii) The development and execution of a plan to bring the Company’s HR function
to world class performance standards.





--------------------------------------------------------------------------------



 



(d) “Plan” shall mean the Celanese Corporation 2004 Stock Incentive Plan, as
amended from time to time.
 
(e) “Total Disability” shall be determined by regulation of the Committee from
time to time in its sole discretion.
 
2.  Grant of Restricted Stock Units.   The Company hereby grants to the
Participant, subject to adjustment as set forth in the Plan, (i) 21,000
time-vesting Restricted Stock Units (the “Time RSUs”) and (ii) 9,000
performance-vesting Restricted Stock Units (the “Performance RSUs” and together
with the Time RSUs, the “RSUs”). The RSUs shall be subject to the terms and
conditions set forth herein.
 
3.  Vesting of Restricted Stock Units.  
 
(a) General.  
 
(i) Subject to Sections 3(b) and 3(c) below, and subject to the Participant’s
continued Employment with the Company and its Affiliates, fifty percent (50%) of
the Time RSUs granted pursuant to this Agreement shall vest on each of June 5,
2009 and June 7, 2010 (each such date being referred to as a “Vesting Date”).
Each period between the Date of Grant and a Vesting Date shall be referred to
herein as a “Vesting Period.”
 
(ii) Subject to Sections 3(b) and 3(c) below, and subject to the Participant’s
continued Employment with the Company and its Affiliates, up to fifty percent
(50%) of the Performance RSUs granted pursuant to this Agreement shall vest on
each Vesting Date to the extent that the Performance Target for such Performance
RSU is achieved for the vesting period ending on such Vesting Date.
 
(b) Change in Control.   Upon the occurrence of a Change in Control, RSUs, to
the extent not previously canceled, shall become fully vested.
 
(c) Termination of Employment.  
 
(i) General.   Except as provided in paragraph (ii) below, if the Participant’s
Employment with the Company and its Affiliates terminates for any reason, the
RSUs, to the extent not then vested, shall be immediately canceled by the
Company without consideration.
 
(ii) In the event that at any time prior to the date where the RSUs covered by
this Agreement shall become fully vested (100%) as outlined in paragraph 3(a)
above, the Participant’s Employment is terminated (x) by the Company without
Cause, (y) by the Participant with Good Reason, or (z) due to the Participant’s
death or Total Disability, then:
 
(1)  all Time RSUs shall become immediately and unconditionally vested; and
 
(2)  the number of Performance RSUs which become vested (rounded up to the
nearest number of whole shares) with respect to each incomplete Vesting Period
on such termination date shall be equal to the product of (1) the number of
Performance RSUs granted hereunder, as adjusted if applicable, multiplied by
(2) a fraction the numerator of which is the number of full months during any
such Vesting Period through and including the date of termination and the
denominator of which is the number of full months in each respective Vesting
Period.
 
The RSUs that vest under this paragraph 3(c)(ii) shall be issued as soon as
practicable, but in no event later than 21/2 months after the end of the
calendar year in which the Participant’s employment with the Company is
terminated; and
 
(iii) upon determination of the number of vested RSUs pursuant to clause (ii)
above, all remaining RSUs shall be canceled without consideration.
 
4.  Settlement of RSUs.   As soon as practicable following each Vesting Date
(but in no event later than 21/2 months after the Vesting Date, or, in the event
of a Change in Control, immediately prior to the occurrence of such Change in
Control), the Company shall deliver to the Participant, in complete settlement
of all vested RSUs, a number of Shares equal to the number of vested RSUs
determined hereunder that have not previously been settled.


2



--------------------------------------------------------------------------------



 



5.  No Right to Continued Employment.   Neither the Plan nor this Award
Agreement shall be construed as giving the Participant the right to be retained
in Employment. Further, the Company or its Affiliate may at any time terminate
the Participant’s Employment, free from any liability or any claim under the
Plan or this Award Agreement, except as otherwise expressly provided herein.
 
6.  Legend on Certificates.   The certificates representing the Shares issued in
respect of the RSUs shall be subject to such stop transfer orders and other
restrictions as the Committee may determine is required by the rules,
regulations, and other requirements of the Securities and Exchange Commission,
any stock exchange upon which such Shares are listed, any applicable federal or
state laws and the Company’s Certificate of Incorporation and Bylaws, and the
Committee may cause a legend or legends to be put on any such certificates to
make appropriate reference to such restrictions.
 
7.  Transferability.   An RSU may not be assigned, alienated, pledged, attached,
sold or otherwise transferred or encumbered by the Participant otherwise than by
will or by the laws of descent and distribution, and any such purported
assignment, alienation, pledge, attachment, sale, transfer or encumbrance shall
be void and unenforceable against the Company or any Affiliate; provided that
the designation of a beneficiary shall not constitute an assignment, alienation,
pledge, attachment, sale, transfer or encumbrance.
 
8.  Taxes.   The Company shall be entitled to require, as a condition of
delivery of the Shares in settlement of the RSUs, that the Participant agree to
remit and when due an amount in cash sufficient to satisfy all current or
estimated future federal, state and local withholding, and other taxes relating
thereto. The Participant may be required to pay to the Company or its Affiliate
and the Company or its Affiliate shall have the right and is hereby authorized
to withhold from any payment due or transfer made with respect to the RSUs or
from any compensation or other amount owing to a Participant the amount (in
cash, Shares, other securities, other Awards or other property) of any
applicable withholding taxes in respect of the vesting and or settlement of RSUs
(including withholding of Shares otherwise deliverable in settlement of RSUs)
and to take such action as may be necessary in the discretion of the Company to
satisfy all obligations for the payment of such taxes.
 
9.  Securities Laws.   Upon the acquisition of any Shares pursuant to the
vesting of the RSUs, the Participant will make or enter into such written
representations, warranties and agreements as the Committee may reasonably
request in order to comply with applicable securities laws or with this Award
Agreement.
 
10.  Notices.   Any notice under this Award Agreement shall be addressed to the
Company in care of its General Counsel, addressed to the principal executive
office of the Company and to the Participant at the address last appearing in
the personnel records of the Company for the Participant or to either party at
such other address as either party hereto may hereafter designate in writing to
the other. Any such notice shall be deemed effective upon receipt thereof by the
addressee.
 
11.  Governing Law.   This Award Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware, without regard to the
conflicts of laws provisions thereof.
 
12.  Restricted Stock Units Subject to Plan.   By entering into this Award
Agreement the Participant agrees and acknowledges that the Participant has
received and read a copy of the Plan. The RSUs and the Shares issued upon
vesting thereof are subject to the Plan, which is hereby incorporated by
reference. In the event of a conflict between any term or provision contained
herein and a term or provision of the Plan, the applicable terms and provisions
of the Plan shall govern and prevail.
 
13.  Signature in Counterparts.   This Award Agreement may be signed in
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument.
 
14.  Validity of Agreement.  This Award Agreement shall be valid, binding and
effective upon the Company on the Date of Grant. However, the RSUs contained in
this Award Agreement shall be forfeited by the Participant and this Award
Agreement shall have no force and effect if it is not duly executed (as outlined
in Section 13) by the Participant within sixty (60) days of the Date of Grant.
 
This Sign-on Restricted Stock Unit Award Agreement dated July 23, 2008 has been
delivered to Participant pursuant to such action approved by the Committee on
the Grant Date and can be accepted only by the signature of the Participant and
timely delivery thereof to the Company in accordance with the terms of this
Agreement.


3



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, this Award Agreement has been executed and delivered by the
parties hereto.
 
CELANESE CORPORATION
 

  By: 
/s/  David N. Weidman


Name:     David N. Weidman

  Title:  Chairman and Chief Executive Officer

 
Date: August 1, 2008
 

ACCEPTED AND AGREED:                                            PARTICIPANT
 

  By: 
/s/  Michael L. Summers


Name:     Michael L. Summers
Employee ID: [Redacted]
 
Date: August 12, 2008


4